Title: To George Washington from Samuel Sterett, 27 September 1796
From: Sterett, Samuel
To: Washington, George


                        
                            Sir 
                            Baltimore 27. September 1796
                        
                        Understanding that Mr Paul Graybill of this Town is an Applicant for the Office
                            of Marshall for the District of Maryland, I have great pleasure in giving my testimony of
                            his Merits and Capacity. Mr Graybill acted as Marshall of the Admiralty Court under the State
                            Jurisdiction prior to the establishment of the present Constitution of the United States and
                            since that period as Deputy Marshall of the District of Maryland with general approbation
                            and with honor to himself. In the hands of Mr Graybill I have no doubt
                            that the Office of Marshall will be executed with great Fidelity, Skill and
                            Firmness, and in a manner that will be very acceptable to the good Citizens of this State. I
                            have the honor to be With great Respect Sir Your humbe Servant
                        
                            Samuel Sterett
                            
                        
                    